MEMORANDUM OPINION
                                       No. 04-12-00264-CR

                                      Lazarus L. CHAPMAN,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 227th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011CR8740
                         Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: July 5, 2012

DISMISSED

           Lazarus L. Chapman entered into a plea bargain with the State, pursuant to which

Chapman pleaded nolo contendere to a felony offense. As part of his plea bargain, Chapman

signed a separate “Waiver of Appeal.” The trial court entered an order of deferred adjudication in

accordance with the plea agreement and signed a certificate stating this “is a plea-bargain case,

and the defendant has NO right of appeal” and “the defendant has waived the right of appeal.”

See Tex. R. App. P. 25.2(a)(2). Chapman timely filed a notice of appeal. The clerk’s record,
                                                                                       04-12-00264-CR


which includes the trial court’s rule 25.2(a)(2) certification and a written plea bargain agreement,

has been filed. See Tex. R. App. P. 25.2(d).

       The clerk’s record establishes the punishment assessed by the court does not exceed the

punishment recommended by the prosecutor and agreed to by the defendant and does not

indicate the trial court gave Chapman permission to appeal. See Tex. R. App. P. 25.2(a)(2). We

have reviewed the clerk’s record, and the trial court’s certification appears to accurately state that

this is a plea bargain case, Chapman does not have a right to appeal, and he waived any limited

right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court

of appeals should review clerk’s record to determine whether trial court’s certification is

accurate). This court must dismiss an appeal “if a certification that shows the defendant has the

right of appeal has not been made part of the record.” Tex. R. App. P. 25.2(d).

       On May 24, 2012, we gave Chapman notice that the appeal would be dismissed unless

written consent to appeal and an amended certification showing he has the right to appeal were

signed by the trial judge and made part of the appellate record by June 25, 2012. See Tex. R.

App. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.–San Antonio 2003, order),

disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not

designated for publication). Neither written permission to appeal nor an amended certification

showing Chapman has the right to appeal has been filed. We therefore dismiss this appeal.



                                                       PER CURIAM

DO NOT PUBLISH




                                                 -2-